                                                                                    1 Brian K. Morris (SBN 281409)
                                                                                      BMorris@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                      101 Second Street
                                                                                    3
                                                                                      Suite 1800
                                                                                    4 San Francisco, CA 94105-3659
                                                                                      Telephone: 469.680.4200
                                                                                    5 Facsimile: 469.680.4299

                                                                                    6 Paulo B. McKeeby (Admitted Pro Hac Vice)

                                                                                    7 PMcKeeby@reedsmith.com
                                                                                      Michael A. Correll (Admitted Pro Hac Vice)
                                                                                    8 MCorrell@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                    9 2501 N. Harwood St, Suite 1700
                                                                                      Dallas, TX 75201
                                                                                   10 Telephone: 469.680.4200

                                                                                   11 Facsimile: 469.680.4299
                 A limited liability partnership formed in the State of Delaware




                                                                                   12 ATTORNEYS FOR DEFENDANT
REED SMITH LLP




                                                                                   13                                        UNITED STATES DISTRICT COURT
                                                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14

                                                                                   15
                                                                                            AARON KUDATSKY, Individually and on                      )   Case No.:        3:19-CV-07647
                                                                                   16       behalf of all others similarly situated,                 )
                                                                                                                                                     )   DEFENDANT’S ORIGINAL ANSWER
                                                                                   17                                           Plaintiffs           )
                                                                                                                                                     )
                                                                                   18       vs.                                                      )   Magistrate Judge Thomas S. Hixcon
                                                                                                                                                     )
                                                                                   19
                                                                                            TYLER TECHNOLOGIES,                                      )
                                                                                                                                                     )   Action Filed: November 20, 2019
                                                                                   20
                                                                                                                                Defendant.           )
                                                                                   21                                                                )
                                                                                   22

                                                                                   23                                                           ANSWER

                                                                                   24              Defendant Tyler Technologies, Inc. (“Tyler”)1 files its Answer to Plaintiff Aaron Kudatsky’s

                                                                                   25 (“Plaintiff”) Collective and Class Action Complaint (“Complaint”).

                                                                                   26

                                                                                   27

                                                                                   28   1
                                                                                            Tyler is incorrectly named as “Tyler Technologies,” as opposed to “Tyler Technologies, Inc.,” in Plaintiff’s Complaint.
                                                                                                                                                         -1-
                                                                                                             DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                             US_ACTIVE-150842228.1
                                                                                    1          Tyler responds to the allegations in Plaintiff’s Complaint by correspondingly numbered
                                                                                    2 paragraphs as follows:

                                                                                    3
                                                                                                                           PRELIMINARY STATEMENT
                                                                                    4
                                                                                               1.      Tyler admits that Plaintiff filed this action as a collective action under the Fair Labor
                                                                                    5
                                                                                        Standards Act (“FLSA”) but denies that he was not provided with proper compensation or that he is
                                                                                    6

                                                                                    7 similarly situated to other Tyler employees under the FLSA. Tyler denies all other allegations in

                                                                                    8 paragraph 1 of Plaintiff’s Collective and Class Action Complaint (“Complaint”).

                                                                                    9          2.      Tyler admits that Plaintiff seeks to represent a group of other Tyler employees but
                                                                                   10 denies that a collective action is proper.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               3.      Tyler admits that Plaintiff seeks to represent a group of other Tyler employees but
                                                                                   12
                                                                                        denies that a class action is proper.
REED SMITH LLP




                                                                                   13
                                                                                               4.      Tyler admits that Plaintiff seeks the relief identified in paragraph 4 of Plaintiff’s
                                                                                   14

                                                                                   15 Complaint but denies that Plaintiff is entitled to same and denies all other allegations in paragraph of

                                                                                   16 Plaintiff’s Complaint.

                                                                                   17                                       JURISDICTION AND VENUE
                                                                                   18
                                                                                               5.      Subject to and without waiving Tyler’s position that Plaintiff is not an appropriate class
                                                                                   19
                                                                                        representative, that collective and/or class treatment of Plaintiff’s claims is improper, and that Plaintiff
                                                                                   20
                                                                                        lacks standing in his individual capacity and as a putative class representative to pursue certain or all
                                                                                   21
                                                                                        of his claims under California state law, Tyler admits that this Court has jurisdiction.
                                                                                   22

                                                                                   23          6.      Subject to and without waiving Tyler’s position that Plaintiff is not an appropriate class

                                                                                   24 representative, that collective and/or class treatment of Plaintiff’s claims is improper, and that Plaintiff

                                                                                   25 lacks standing in his individual capacity and as a putative class representative to pursue certain or all

                                                                                   26
                                                                                        of his claims under California state law, Tyler admits that this Court has jurisdiction.
                                                                                   27
                                                                                               7.      Subject to and without waiving Tyler’s position that Plaintiff lacks standing to pursue
                                                                                   28
                                                                                                                                         -2–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                   US_ACTIVE-150842228.1
                                                                                    1 state law and other claims in California given that he was primarily a resident of another state or states

                                                                                    2 during his employment with Tyler, Tyler admits that venue is proper in this Court.

                                                                                    3
                                                                                               8.      Subject to and without waiving Tyler’s position that Plaintiff lacks standing to pursue
                                                                                    4
                                                                                        state law and other claims in California given that he was primarily a resident of another state or states
                                                                                    5
                                                                                        during his employment with Tyler, Tyler admits that venue is proper in this Court. Tyler specifically
                                                                                    6

                                                                                    7 denies that “a substantial portion of the events or omissions giving rise to the dispute occurred in San

                                                                                    8 Francisco, County.”

                                                                                    9                                                  PARTIES
                                                                                   10          9.      Tyler admits that Plaintiff was employed as an implementation consultant during the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        time period identified but denies all other allegations in paragraph 9 of Plaintiff’s Complaint.
                                                                                   12
                                                                                               10.     Tyler admits that Plaintiff worked remotely from his residence in Reno, Nevada and
REED SMITH LLP




                                                                                   13
                                                                                        that he worked at various locations at Tyler’s client locations, some of which were in California. The
                                                                                   14

                                                                                   15 remaining allegations in paragraph 10 of Plaintiff’s Complaint constitute legal conclusions to which

                                                                                   16 no responsive pleading is required. To the extent a response is required, Tyler denies the remaining

                                                                                   17 allegations in paragraph 10 in Plaintiff’s Complaint.

                                                                                   18
                                                                                               11.     Tyler admits the allegations in paragraph 11 of Plaintiff’s Complaint.
                                                                                   19
                                                                                               12.     Tyler admits the allegations in paragraph 12 of Plaintiff’s Complaint.
                                                                                   20
                                                                                               13.     Subject to and without waiving Tyler’s position that Plaintiff lacks standing to pursue
                                                                                   21
                                                                                        state law and other claims in California given that he was primarily or exclusively a resident of another
                                                                                   22

                                                                                   23 state or states during his employment with Tyler, Tyler admits that it is an “employer” within the

                                                                                   24 meaning of the statutes identified in paragraph 13 of Plaintiff’s Complaint.

                                                                                   25                                       FACTUAL ALLEGATIONS
                                                                                   26
                                                                                               14.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
                                                                                   27
                                                                                        paragraph 14 of his Complaint and Tyler likewise reasserts and incorporates its denials and other
                                                                                   28
                                                                                                                                        -3–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                 US_ACTIVE-150842228.1
                                                                                    1 responses to the allegations in Plaintiff’s Complaint.

                                                                                    2          15.     Tyler admits the allegations in paragraph 15 Plaintiff’s Complaint.
                                                                                    3
                                                                                               16.     Tyler admits the allegations in paragraph 16 Plaintiff’s Complaint.
                                                                                    4
                                                                                               17.     Tyler admits the allegations in paragraph 17 but denies that other implementation
                                                                                    5
                                                                                        consultants are “similarly situated” to Plaintiff or other employees at Tyler.
                                                                                    6

                                                                                    7          18.     Tyler denies the allegations in paragraph 18 of Plaintiff’s Complaint.

                                                                                    8          19.     Tyler admits that implementation consultants generally perform the duties set forth in

                                                                                    9 paragraph 19 of Plaintiff’s Complaint but denies that such list is exhaustive as to implementation

                                                                                   10 consultants’ responsibilities and deny that each and every implementation consultant performs all the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        duties listed in paragraph 19 of Plaintiff’s Complaint.
                                                                                   12
                                                                                               20.     Tyler denies the allegations in paragraph 20 of Plaintiff’s Complaint.
REED SMITH LLP




                                                                                   13
                                                                                               21.     Tyler admits that it provided Plaintiff and others with training regarding job duties as
                                                                                   14

                                                                                   15 an implementation consultant and that it provided Plaintiff with materials outlining guidelines to

                                                                                   16 provide training to clients on the use and functionality of Tyler’s software, but denies all other

                                                                                   17 allegations in paragraph 21 of Plaintiff’s Complaint.

                                                                                   18
                                                                                               22.     The allegations in paragraph 22 of Plaintiff’s Complaint are so vague and general that
                                                                                   19
                                                                                        Tyler can neither admit nor deny the allegations. To the extent a response is required, Tyler denies
                                                                                   20
                                                                                        the allegations in paragraph 22 of Plaintiff’s Complaint.
                                                                                   21
                                                                                               23.     Tyler admits that Plaintiff may have been provided with agendas regarding particular
                                                                                   22

                                                                                   23 implementations during his employment with Tyler, but Tyler denies all other allegations in paragraph

                                                                                   24 23 of Plaintiff’s Complaint.

                                                                                   25          24.     Tyler admits that Plaintiff and other implementation consultants worked both at home
                                                                                   26
                                                                                        and at Tyler’s client locations but denies all other allegation in paragraph 24 of Plaintiff’s Complaint.
                                                                                   27
                                                                                               25.     Tyler admits that Plaintiff and other implementation consultants worked with other
                                                                                   28
                                                                                                                                        -4–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
                                                                                    1 Tyler employees, including support employees, during the course of their employment. Tyler is

                                                                                    2 without sufficient information to admit or deny whether or not Plaintiff worked with support

                                                                                    3
                                                                                        employees while he was at a hotel. To the extent a response is required, Tyler denies that allegation
                                                                                    4
                                                                                        and all other allegations in paragraph 25 of Plaintiff’s Complaint.
                                                                                    5
                                                                                               26.     Tyler admits that Plaintiff and certain other implementation consultants were generally
                                                                                    6

                                                                                    7 expected to complete expense and other reports summarizing on-site visits but deny that all

                                                                                    8 implementation consultants were required to complete such reports. The remaining allegations in

                                                                                    9 paragraph 26 of Plaintiff’s Complaint are too vague and general to either admit or deny. To the extent

                                                                                   10 a response is required, Tyler denies those allegations and denies all other allegation in paragraph 26
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        of Plaintiff’s Complaint.
                                                                                   12
                                                                                               27.     Tyler admits the allegations in paragraph 27 of Plaintiff’s Complaint.
REED SMITH LLP




                                                                                   13
                                                                                               28.     Tyler denies the allegations in paragraph 28 of Plaintiff’s Complaint.
                                                                                   14

                                                                                   15          29.     Tyler admits that Plaintiff was characterized as an exempt employee but denies that he

                                                                                   16 was “similarly situated” to other employees.

                                                                                   17          30.     Tyler admits that it did not pay Plaintiff overtime. The remaining allegations in
                                                                                   18
                                                                                        paragraph 30 of Plaintiff’s Complaint are too vague and general to either admit or deny. To the extent
                                                                                   19
                                                                                        a response is required, Tyler denies the allegations in paragraph 30 of Plaintiff’s Complaint.
                                                                                   20
                                                                                               31.     Tyler denies the allegations in paragraph 31 of Plaintiff’s Complaint.
                                                                                   21
                                                                                               32.     Tyler denies the allegations in paragraph 32 of Plaintiff’s Complaint.
                                                                                   22

                                                                                   23          33.     Tyler denies the allegations in paragraph 33 of Plaintiff’s Complaint.

                                                                                   24          34.     Tyler denies the allegations in paragraph 34 of Plaintiff’s Complaint.
                                                                                   25                           FLSA COLLECTIVE ACTION ALLEGATIONS
                                                                                   26
                                                                                               35.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
                                                                                   27
                                                                                        paragraph 35 of his Complaint and Tyler likewise reasserts and incorporates its denials and other
                                                                                   28
                                                                                                                                       -5–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
                                                                                    1 responses to the allegations in Plaintiff’s Complaint.

                                                                                    2          36.     Tyler admits that Plaintiff seeks to represent a class of employees but denies that class
                                                                                    3
                                                                                        or collective treatment of Plaintiff’s claims is proper.
                                                                                    4
                                                                                               37.     Tyler admits that Plaintiff and others signed consent forms attached to Plaintiff’s
                                                                                    5
                                                                                        Complaint but denies the remaining allegations in paragraph 37 of Plaintiff’s Complaint.
                                                                                    6

                                                                                    7          38.     Tyler admits that Plaintiff did not receive overtime compensation but denies all other

                                                                                    8 allegations in paragraph 38 of Plaintiff’s Complaint.

                                                                                    9          39.     Tyler denies the allegations in paragraph 39 of Plaintiff’s Complaint.
                                                                                   10          40.     Tyler denies the allegations in paragraph 40 of Plaintiff’s Complaint.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               41.     Tyler denies the allegations in paragraph 41 of Plaintiff’s Complaint.
                                                                                   12
                                                                                                                 STATE LAW CLASS ACTION ALLEGATIONS
REED SMITH LLP




                                                                                   13
                                                                                               42.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
                                                                                   14

                                                                                   15 paragraph 42 of his Complaint and Tyler likewise reasserts and incorporates its denials and other

                                                                                   16 responses to the allegations in Plaintiff’s Complaint.

                                                                                   17          43.     Tyler denies the allegations in paragraph 43 of Plaintiff’s Complaint.
                                                                                   18
                                                                                               44.     Tyler admits that Plaintiff’s employment ended in March of 2019 but denies all other
                                                                                   19
                                                                                        allegations in paragraph 44 of Plaintiff’s Complaint.
                                                                                   20
                                                                                               45.     The allegations in paragraph 45 of Plaintiff’s Complaint are too vague and general to
                                                                                   21
                                                                                        either admit or deny. To the extent a response is required, Tyler denies the allegations in paragraph
                                                                                   22

                                                                                   23 45 of Plaintiff’s Complaint.

                                                                                   24          46.     Tyler denies the allegations in paragraph 46 of Plaintiff’s Complaint.
                                                                                   25          47.     Tyler admits that Plaintiff seeks to represent a class of employees but denies that class
                                                                                   26
                                                                                        or collective treatment of Plaintiff’s claims is proper.
                                                                                   27
                                                                                               48.     The allegations in paragraph 48 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                   28
                                                                                                                                         -6–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
                                                                                    1 which no responsive pleading is required. To the extent a response is required, Tyler denies the

                                                                                    2 allegations in paragraph 48 of Plaintiff’s Complaint.

                                                                                    3
                                                                                               49.     The allegations in paragraph 49 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                    4
                                                                                        which no responsive pleading is required. To the extent a response is required, Tyler denies the
                                                                                    5
                                                                                        allegations in paragraph 49 of Plaintiff’s Complaint.
                                                                                    6

                                                                                    7          50.     The allegations in paragraph 50 of Plaintiff’s Complaint constitute legal conclusions to

                                                                                    8 which no responsive pleading is required. To the extent a response is required, Tyler denies the

                                                                                    9 allegations in paragraph 50 of Plaintiff’s Complaint.

                                                                                   10          51.     The allegations in paragraph 51 of Plaintiff’s Complaint constitute legal conclusions to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        which no responsive pleading is required. To the extent a response is required, Tyler denies the
                                                                                   12
                                                                                        allegations in paragraph 51 of Plaintiff’s Complaint.
REED SMITH LLP




                                                                                   13
                                                                                               52.     The allegations in paragraph 52 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                   14

                                                                                   15 which no responsive pleading is required. To the extent a response is required, Tyler denies the

                                                                                   16 allegations in paragraph 52 of Plaintiff’s Complaint including subparagraphs a-g.

                                                                                   17          53.     The allegations in paragraph 53 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                   18
                                                                                        which no responsive pleading is required. To the extent a response is required, Tyler denies the
                                                                                   19
                                                                                        allegations in paragraph 53 of Plaintiff’s Complaint.
                                                                                   20
                                                                                               54.     The allegations in paragraph 54 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                   21
                                                                                        which no responsive pleading is required. To the extent a response is required, Tyler denies the
                                                                                   22

                                                                                   23 allegations in paragraph 54 of Plaintiff’s Complaint.

                                                                                   24          55.     Tyler admits that Plaintiff seeks to send notice to other members of the putative class
                                                                                   25 but denies that class or collective treatment is proper.

                                                                                   26
                                                                                                                          FIRST CLAIM FOR RELIEF
                                                                                   27
                                                                                                     FAIR LABOR STANDARDS ACT – FAILURE TO PAY OVERTIME
                                                                                   28
                                                                                                                                       -7–
                                                                                                       DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                               US_ACTIVE-150842228.1
                                                                                    1          56.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
                                                                                    2 paragraph 56 of his Complaint and Tyler likewise incorporates and reasserts its denials and other

                                                                                    3
                                                                                        responses to the allegations in Plaintiff’s Complaint.
                                                                                    4
                                                                                               57.     The allegations in paragraph 57 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                    5
                                                                                        which no responsive pleading is required.
                                                                                    6

                                                                                    7          58.     Tyler admits the allegations in paragraph 58 of Plaintiff’s Complaint.

                                                                                    8          59.     Tyler denies the allegations in paragraph 59 of Plaintiff’s Complaint.

                                                                                    9          60.     Tyler admits that certain implementation consultants may have worked more than 40
                                                                                   10 hours during particular work weeks but otherwise denies the allegations in paragraph 60 of Plaintiff’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        Complaint.
                                                                                   12
                                                                                               61.     Tyler denies the allegations in paragraph 61 of Plaintiff’s Complaint.
REED SMITH LLP




                                                                                   13
                                                                                               62.     Tyler denies the allegations in paragraph 62 of Plaintiff’s Complaint.
                                                                                   14

                                                                                   15          63.     Tyler denies the allegations in paragraph 63 of Plaintiff’s Complaint.

                                                                                   16          64.     Tyler denies the allegations in paragraph 64 of Plaintiff’s Complaint.

                                                                                   17          65.     Tyler denies the allegations in paragraph 65 of Plaintiff’s Complaint.
                                                                                   18
                                                                                               66.     Tyler denies the allegations in paragraph 66 of Plaintiff’s Complaint.
                                                                                   19
                                                                                               67.     Tyler denies the allegations in paragraph 67 of Plaintiff’s Complaint.
                                                                                   20
                                                                                                                         SECOND CLAIM FOR RELIEF
                                                                                   21
                                                                                                             OVERTIME – CALIFORNIA STATE LABOR CODE
                                                                                   22

                                                                                   23          68.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in

                                                                                   24 paragraph 68 of his Complaint and Tyler likewise incorporates and reasserts its denials and other

                                                                                   25 responses to the allegations in Plaintiff’s Complaint.

                                                                                   26
                                                                                               69.     Tyler denies that Plaintiff and other members of the putative class were “employees”
                                                                                   27
                                                                                        under California law and otherwise denies the allegations in paragraph 69 of Plaintiff’s Complaint.
                                                                                   28
                                                                                                                                       -8–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
                                                                                    1          70.     Tyler denies the allegations in paragraph 70 of Plaintiff’s Complaint.
                                                                                    2          71.     The allegations in paragraph 71 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                    3
                                                                                        which no responsive pleading is required.
                                                                                    4
                                                                                               72.     Tyler denies the allegations in paragraph 72 of Plaintiff’s Complaint.
                                                                                    5
                                                                                               73.     Tyler admits that certain implementation consultants may have worked more than 40
                                                                                    6

                                                                                    7 hours during particular work weeks but otherwise denies the allegations in paragraph 73 of Plaintiff’s

                                                                                    8 Complaint.

                                                                                    9          74.     Tyler denies the allegations in paragraph 74 of Plaintiff’s Complaint.
                                                                                   10          75.     Tyler denies the allegations in paragraph 75 of Plaintiff’s Complaint.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               76.     Tyler denies the allegations in paragraph 76 of Plaintiff’s Complaint.
                                                                                   12
                                                                                               77.     Tyler denies the allegations in paragraph 77 of Plaintiff’s Complaint.
REED SMITH LLP




                                                                                   13
                                                                                                                           THIRD CLAIM FOR RELIEF
                                                                                   14

                                                                                   15                CALIFORNIA WAGE PAYMENT PROVISIONS OF LABOR CODE

                                                                                   16          78.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in

                                                                                   17 paragraph 78 of his Complaint and Tyler likewise incorporates and reasserts its denials and other

                                                                                   18
                                                                                        responses to the allegations in Plaintiff’s Complaint.
                                                                                   19
                                                                                               79.     The allegations in paragraph 79 of Plaintiff’s Complaint constitute legal conclusions to
                                                                                   20
                                                                                        which no responsive pleading is required.
                                                                                   21
                                                                                               80.     Tyler denies the allegations in paragraph 80 of Plaintiff’s Complaint.
                                                                                   22

                                                                                   23          81.     Tyler denies the allegations in paragraph 81 of Plaintiff’s Complaint.

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                       -9–
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
                                                                                    1                                    FOURTH CLAIM FOR RELIEF
                                                                                    2                CALIFORNIA WAGE STATEMENT PROVISIONS OF LABOR CODE
                                                                                    3
                                                                                               82.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
                                                                                    4
                                                                                        paragraph 82 of his Complaint and Tyler likewise incorporates and reasserts its denials and other
                                                                                    5
                                                                                        responses to the allegations in Plaintiff’s Complaint.
                                                                                    6

                                                                                    7          83.     Tyler denies the allegations in paragraph 83 of Plaintiff’s Complaint.

                                                                                    8          84.     Tyler admits that Plaintiff seeks the relief identified in paragraph 84 of Plaintiff’s

                                                                                    9 Complaint but denies that Plaintiff or other the class he seeks to represent are entitled to such relief.

                                                                                   10                                      FIFTH CLAIM FOR RELIEF
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                 CALIFORNIA UNFAIR COMPETITION LAW
                                                                                   12
                                                                                               85.     Tyler admits that Plaintiff seeks to re-allege and incorporate previous allegations in
REED SMITH LLP




                                                                                   13
                                                                                        paragraph 85 of his Complaint and Tyler likewise incorporates and reasserts its denials and other
                                                                                   14

                                                                                   15 responses to the allegations in Plaintiff’s Complaint.

                                                                                   16          86.     Tyler denies the allegations in the first sentence of paragraph 86 of Plaintiff’s

                                                                                   17 Complaint. The remaining allegations in paragraph 86 of Plaintiff’s Complaint constitute legal

                                                                                   18
                                                                                        conclusions to which no responsive pleading is required.
                                                                                   19
                                                                                               87.     Tyler denies the allegations in paragraph 87 of Plaintiff’s Complaint.
                                                                                   20
                                                                                               88.     Tyler denies the allegations in paragraph 88 of Plaintiff’s Complaint.
                                                                                   21
                                                                                               89.     Tyler denies the allegations in paragraph 89 of Plaintiff’s Complaint.
                                                                                   22

                                                                                   23          90.     Tyler denies the allegations in paragraph 90 of Plaintiff’s Complaint.

                                                                                   24          91.     Tyler denies the allegations in paragraph 91 of Plaintiff’s Complaint.
                                                                                   25                                         PRAYER FOR RELIEF
                                                                                   26          To the extent a response is required, Tyler denies Plaintiff’s claims have any merit and further

                                                                                   27 denies that Plaintiff is entitled to the relief identified in the “prayer for relief” section of Plaintiff’s

                                                                                   28
                                                                                                                                       - 10 –
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                 US_ACTIVE-150842228.1
                                                                                    1 Complaint and specifically denies the allegations in subparagraphs a-i of the “prayer for relief” section

                                                                                    2 of Plaintiff’s Complaint. Tyler further denies the allegations in the “wherefore” paragraph of

                                                                                    3
                                                                                        Plaintiff’s Complaint including but not limited to the allegations set forth in paragraphs a-i of such
                                                                                    4
                                                                                        section.
                                                                                    5

                                                                                    6                                              JURY DEMAND
                                                                                                To the extent a response is required, Tyler admits that Plaintiff has demanded a jury trial. Tyler
                                                                                    7

                                                                                    8 otherwise denies this paragraph.

                                                                                    9                                            GENERAL DENIAL

                                                                                   10           Any allegations not specifically admitted, explained, modified, or denied above are expressly
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 denied.

                                                                                   12                                                 DEFENSES
REED SMITH LLP




                                                                                   13           Subject to and without waiving any prior objection, answers, or defenses, and without
                                                                                   14 accepting the burden of proof on any element of any cause of action upon which Plaintiff would

                                                                                   15
                                                                                        ordinarily be required to carry the burden of proof, Tyler asserts the following additional defenses:
                                                                                   16
                                                                                                1.     Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief can
                                                                                   17
                                                                                        be granted.
                                                                                   18

                                                                                   19           2.     Plaintiff is not entitled to conditional or final certification or to Court-facilitated notice

                                                                                   20 under 29 U.S.C. § 216(b), or to class certification under Rule 23, because Plaintiff is not similarly

                                                                                   21 situated to potential class or collective action members, Plaintiff has not defined the potential class or

                                                                                   22 collective action members clearly and objectively, and Plaintiff cannot adequately represent the

                                                                                   23
                                                                                        interests of potential class or collective action members.
                                                                                   24
                                                                                                3.     Plaintiff’s claims and the claims of each of the remaining unnamed individuals Plaintiff
                                                                                   25
                                                                                        purports to represent are barred, in whole or in part, because a collective action is not the superior
                                                                                   26

                                                                                   27 method for adjudicating this dispute. An independent and individual analysis of Plaintiff’s claims and

                                                                                   28
                                                                                                                                        - 11 –
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                   US_ACTIVE-150842228.1
                                                                                    1 those of each of the un-named individuals Plaintiff purports to represent and each of Tyler’s defenses

                                                                                    2 is required.

                                                                                    3
                                                                                               4.        To the extent Plaintiff and/or any of the un-named individuals Plaintiff purports to
                                                                                    4
                                                                                        represent asserts claims under the FLSA for compensation outside of the applicable statute of
                                                                                    5
                                                                                        limitations, which Tyler asserts is two years, said claims are barred.
                                                                                    6

                                                                                    7          5.        To the extent Plaintiff and/or any of the un-named individuals Plaintiff purports to

                                                                                    8 represent received compensation beyond that to which they were entitled, such additional

                                                                                    9 compensation would satisfy, in whole or in part, any alleged claim for unpaid overtime or other

                                                                                   10 monetary relief.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               6.        To the extent that Plaintiff, and/or those un-named individuals whom Plaintiff claims
                                                                                   12
                                                                                        to represent, seek compensation for activities which are preliminary and/or postliminary to principal
REED SMITH LLP




                                                                                   13
                                                                                        work activities and are not integral and indispensable to those principal work activities, the time is not
                                                                                   14

                                                                                   15 compensable under the FLSA.

                                                                                   16          7.        Plaintiff, and/or those un-named individuals whom Plaintiff claims to represent, are

                                                                                   17 barred from seeking compensation from activities that are considered non-compensable under the

                                                                                   18
                                                                                        Portal-to-Portal Act.
                                                                                   19
                                                                                               8.        If Tyler’s failure to pay overtime was unlawful, which Tyler expressly denies, then
                                                                                   20
                                                                                        Tyler had a good faith and reasonable belief that the failure to pay such wages was not unlawful.
                                                                                   21
                                                                                               9.        The simultaneous recovery of liquidated damages and prejudgment interest is not
                                                                                   22

                                                                                   23 available under the FLSA.

                                                                                   24          10.       Any violations of the FLSA by Tyler, which Tyler expressly denies, were not willful.
                                                                                   25          11.       Plaintiff fails to allege facts sufficient to support an award of liquidated damages
                                                                                   26
                                                                                        against Tyler.
                                                                                   27

                                                                                   28
                                                                                                                                       - 12 –
                                                                                                         DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                 US_ACTIVE-150842228.1
                                                                                    1          12.     Plaintiff and the putative class members are exempt employees under California law
                                                                                    2 and the FLSA.

                                                                                    3
                                                                                               13.     To the extent Tyler violated Labor Code section 226, neither Plaintiff nor unnamed
                                                                                    4
                                                                                        members of the putative class are entitled to any recovery therefore because they did not suffer injury
                                                                                    5
                                                                                        as a result of the alleged violation, and the alleged violation was not knowing and intentional.
                                                                                    6

                                                                                    7          14.     To the extent Tyler failed to compensate Plaintiff or unnamed members of the putative

                                                                                    8 class in violation of Labor Code sections 201-203, they are not entitled to any recovery therefore

                                                                                    9 because there is a good faith and bona fide dispute regarding the alleged entitlement to the disputed

                                                                                   10 wages.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                               15.     Defendant’s business practices were not unfair, unlawful, fraudulent, or deceptive
                                                                                   12
                                                                                        under California Business and Professions Code section 17200, et seq.
REED SMITH LLP




                                                                                   13
                                                                                               16.     Defendants are entitled to a credit or offset for any amounts overpaid to Plaintiff and/or
                                                                                   14

                                                                                   15 member of the putative class.

                                                                                   16          Tyler reserves the right to amend this Answer and add any and all additional defenses as they

                                                                                   17 become known through discovery or investigation.

                                                                                   18
                                                                                               WHEREFORE, Tyler respectfully requests that the claims alleged in the Complaint be
                                                                                   19
                                                                                        dismissed in their entirety with prejudice and that Tyler be awarded costs of defense, including
                                                                                   20
                                                                                        reasonable attorneys’ fees.
                                                                                   21

                                                                                   22 DATED: December 27, 2019                        REED SMITH LLP
                                                                                   23

                                                                                   24                                                 By:      /s/ Paulo B. McKeeby
                                                                                                                                            Brian K. Morris
                                                                                   25                                                       Paulo B. McKeeby
                                                                                                                                            Michael A. Correll
                                                                                   26
                                                                                                                                            Attorneys for Defendant
                                                                                   27

                                                                                   28
                                                                                                                                       - 13 –
                                                                                                        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                                                US_ACTIVE-150842228.1
